FILED
                             NOT FOR PUBLICATION                            JAN 23 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ALBERTO AGUIRRE-DIAZ,                            No. 12-72529

               Petitioner,                       Agency No. A087-451-062

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 21, 2014**

Before:        CANBY, SILVERMAN, and PAEZ, Circuit Judges.

       Alberto Aguirre-Diaz, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s removal order. We have jurisdiction under 8 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                          1                                    12-72529
§ 1252. We review de novo legal determinations regarding eligibility for

cancellation of removal. Sinotes-Cruz v. Gonzales, 468 F.3d 1190, 1194 (9th Cir.

2006). We deny the petition for review.

      Aguirre-Diaz conceded that he was confined to more than 180 days of pre-

trial detention credited against his six-month sentence, and that he is unable to

establish good moral character under Arreguin-Moreno v. Mukasey, 511 F.3d 1229

(9th Cir. 2008). Thus the agency correctly determined that Aguirre-Diaz failed to

establish the requisite good moral character to qualify for cancellation of removal.

See 8 U.S.C. § 1101(f)(7) (a petitioner cannot meet the good moral character

requirement if confined 180 days or more in a penal institution); Arreguin-Moreno,

511 F.3d at 1233 (holding “that when pre-trial detention is credited against the

sentence imposed upon conviction, the period of pre-trial detention must be

considered as confinement as a result of a conviction within the meaning of

§ 1101(f)(7)”).

      Aguirre-Diaz’s attempts to distinguish his case from Arreguin-Moreno are

unavailing because he was sentenced to more than 180 days following his

conviction, regardless of whether he should have been given bail before his

conviction. See 8 U.S.C. § 1101(f)(7).

      PETITION FOR REVIEW DENIED.


                                           2                                    12-72529